Title: To Thomas Jefferson from the Mississippi Territory House of Representatives, 20 January 1802
From: Mississippi Territory House of Representatives
To: Jefferson, Thomas


          
            Sir,
            House of Representatives of the Mississippi Territory.— January 20th. A.D. 1802.—
          
          In the course of a Long, Honorable, and useful Life, your Love for Mankind & their Rights; your Wisdom to discern, firmness to pursue, & solicitude to promote the true interest of the American Nation, have been eminently conspicuous, & while such Virtues & talents have attracted our admiration and Esteem, they could not fail to inspire a respect for, & confidence in your Administration.—
          
          In superintending the affairs of United America & forwarding the Welfare of your numerous constituents we are fully assured, that this Territory will occupy a due proportion of your cares, & on all proper occasions, will receive the fostering support of the General Government.—
          No part of the United States, Sir, possesses more Local advantages, than this District & her advancement to prosperity, promises to be speedy & certain;—We acknowledge with gratitude, that under your paternal auspices our prospects for political happiness, have greatly brightened, & we anticipate with fondest expectation, the arrival of a period, when this Territory, mature in age, strong in population, & rich in resources, will add still greater security & consequence to the American Union, & we flatter ourselves, that her present & future Legislators, will remain no Less Zealous & firm in the support of Virtuous Rulers, & Virtuous Measures, than in a strict adherence to Constitutional provisions, & those Republican principles which the patriots of Seventy Six had the Goodness to conceive, the Boldness to avow & the fortitude to maintain.—
          We pray Almighty God, to prosper your Administration, & extend to a Life so valuable, the particular patronage of Heaven.
          
            H. Hunter,Speaker of the House of Representativ,s.—
          
        